Title: To Benjamin Franklin from George Whatley, 30 November 1784
From: Whatley, George
To: Franklin, Benjamin


				
					Dr. Sir
					London 30 Novr 1784
				
				This may be deliver’d to you by Dr. Brogden, an old Acquaintance of my Friend Dr Rowley, who has determin’d, for his Health, to take a Tour into a Country where the Climate is diferent from his own. I heartily wish him Success; & beg the Honor of your Favor & Protection in case of need; for which I shall always esteem my self greatly obliged.—
				I have the Honor of subscribing with great Truth & Respect Your Excellencys Most devoted afectionate Servant
				
					George Whatley.
					His Excellency Ben: Franklin Esqr. &ca &a &ca Passy.
				
			